Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 1 of 8
Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 2 of 8
Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 3 of 8
Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 4 of 8
Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 5 of 8
Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 6 of 8
Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 7 of 8
Case 18-33088   Doc 1   Filed 11/28/18   Entered 11/28/18 13:52:20   Desc Main
                           Document      Page 8 of 8
